PER CURIAM
[¶ 1] Alfred Waxier appeals from an order entered in the Superior Court (Cumberland County, Mills, J.) granting Central Maine Power Company’s (CMP) motion for a summary judgment on Waxler’s claims for breach of a statutory obligation to provide electrical service, negligence, and conversion by wrongful interference. On appeal, Waxier contends that the Superior Court erred in concluding that CMP was not negligent and was, therefore, entitled to a summary judgment.
[¶ 2] Waxler’s suit was based on CMP’s action in disconnecting electrical service from a property owned by Waxier after being ordered to do so by the Chief Electrical Inspector for the City of Portland. CMP’s actions, complying with the mandate of the City of Portland’s Electrical Code, §§ 6-34, 6-57 and 6-71, were required by law. They were not negligent.
[¶ 3] Waxler’s suit in Superior Court and this appeal are both wholly frivolous. Accordingly, pursuant to M.R.App. P. 13(f), CMP is awarded treble costs for this appeal, plus $500 for their attorney fees for defending the suit and this appeal.
The entry is:
Judgment affirmed. CMP awarded treble costs for this appeal and $500 towards their attorney fees.